Citation Nr: 1700367	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for acute pancreatitis.

4. Entitlement to service connection for diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978. In addition, the Veteran had National Guard service from August 1978 to August 1981 and October 1982 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran submitted additional evidence in support of his claim after RO review in November 2016 along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2016).

The Board notes in the Veteran's May 2011 substantive appeal he requested a hearing, but subsequently withdrew his request for a hearing in October 2014 correspondence. As such, his hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2016). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a low back disability, service connection for a neck disability, service connection for diabetes mellitus type II, and service connection for acute pancreatitis.  The Board finds a remand is warranted for additional development. 
Low Back Disability & Neck Disability

The Veteran contends he injured his neck and low back in-service in a motor vehicle accident in January 1977. Further, the Veteran had National Guard service from August 1978 to August 1981 and October 1982 to October 1983, and contends that his low back and neck pain worsened as a result of his National Guard service. A remand is necessary to obtain additional development. 

Additional development is needed to confirm the Veteran's periods of ACDUTRA during his National Guard service. On remand, efforts should be made to verify any dates of ACDUTRA. As these records are relevant to the Veteran's claim, an attempt must be made to obtain them. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In addition, the Board finds a new VA examination and opinion is warranted. If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was afforded VA examinations as to his low back and neck in October 2009 and January 2011. In October 2009, the VA examiner noted the Veteran's 1977 in-service injury was mechanical in nature, and that he had served in the National Guard for over 20 years, during which he would have been unable to maintain his reserve status while experiencing significant back issues. The examination was inadequate as the examiner incorrectly based the opinion on the Veteran's long history of National Guard service. 

Next, the Veteran was afforded a VA examination in January 2011.The examiner noted the Veteran's complaints of chronic neck and low back pain which has worsened over the years, and results in pain radiating to his right shoulder, and tingling and numbness in his right hand. The examiner noted the Veteran's low back pain in-service was mechanical and a temporary condition. The examiner found that it was likely that the Veteran's current arthritis of the spine is mainly due to the aging process and potentially aggravated by his long term occupation in the construction field. However, this examination is inadequate as the examiner also incorrectly based the opinion on a history of over 20 years of National Guard service. In addition, a private opinion has since been associated with the claims file. 

A March 2015 private opinion has been associated with the claims file. The private physician noted medical literature suggesting a connection between a positive straight leg raise test and a damaged disc, which is not a muscle problem. The private opinion noted that the positive SLR test in-service is a factor in the Veteran's current back problems. The private opinion found that it is more likely than not that the Veteran's back problems began while he was on active duty in 1977, and was a disc problem. 

As to the Veteran's neck disability, additional development and a VA examination and opinion is warranted. The October 2009 and January 2011 VA examinations found that the Veteran had degenerative disc disease of the neck, which is not related to the lipoma, and the examiners noted an absence of complaints of a cervical injury relating to the Veteran's in-service motor vehicle accident. However, the Veteran has alleged that his neck pain began in-service after the motor vehicle accident and was aggravated as a result of his National Guard service. As discussed above, additional development is warranted to obtain records regarding the Veteran's National Guard service and periods of ACDUTRA. Finally, a VA examination and opinion should address potential secondary service connection.  

Service connection for pancreatitis

Next, the Veteran contends that he is entitled to service connection for acute pancreatitis. The Veteran has reported that he began drinking heavily around the time he injured his back in-service. The January 2011 VA examiner noted a diagnosis of alcohol dependency, and depressive disorder not otherwise specified (NOS), and found that the Veteran's diagnosis of alcohol dependence and depressive disorder, NOS was less likely as not caused by or a result of his service. However, the January 2011 VA examination was inadequate, as the examiner failed to provide a rationale for the opinion expressed.

The private opinion in March 2015 noted the Veteran's pancreatitis is clearly due to his alcohol dependence and ongoing mental health issues, noting it is common for individuals with a mental disorder to use alcohol as a coping mechanism and alcohol overuse can cause a pancreatitis. However, the opinion is inadequate as the private physician failed to address the January 2011 VA opinion and provide a complete rationale. 

Service connection for diabetes mellitus type II

Lastly, the Veteran contends he is entitled to service connection for diabetes mellitus type II. A private opinion from March 2015 provided medical literate noting that diabetes mellitus type II can develop in patients with a diagnosis of pancreatitis. The private opinion found that the Veteran's pancreatitis is more likely than not permanently aggravated by his alcohol dependence and the Veteran's diabetes mellitus type II is more likely than not permanently aggravated by his pancreatitis and alcohol intake. However, the private opinion failed to fully and competently address secondary service connection, specifically aggravation. 

Accordingly, the case is REMANDED for the following action:

1. Associate any additional records relating to periods of ACDUTRA, to include from August 1978 to August 1981 and October 1982 to October 1983, including service personnel records from all appropriate sources, including but not limited to the Veteran's units, Defense Personnel Records Information Retrieval System (DPRIS), and the Records Management Center (RMC) or any other appropriate repository. All efforts to obtain these records should be fully documented. Any records obtained should be associated with the file. If no records are available, a negative reply is requested and should be associated with the file.

2. Regardless of additional information obtained in the above directive, the RO should verify and note the specific dates of ACDUTRA for the periods from August 1978 to August 1981and October 1982 to October 1983, in a memorandum and associate such with the Veteran's claims files. 

3. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's low back and neck disabilities. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file, all prior opinions provided, and examining the Veteran, the examiner should answer the following questions:

For every identified period of ACDUTRA, if any:

Low Back Disability and Cervical Disability

a. When was the chronic low back disability and cervical disability first manifest?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability and cervical disability was aggravated (permanently worsened beyond its natural progression) by a period of ACDUTRA service? If the disability was aggravated beyond its natural progression during ACDUTRA, was such worsening caused by ACDUTRA service?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability or cervical disability was caused or aggravated by any verified period of ACDUTRA service, or is otherwise etiologically related to that period of ACDUTRA?

A detailed rationale for the opinion must be provided. Attention is invited to the March 2015 private opinion and cited medical literature which should be considered in the opinion. See, Kosteljanetz M., Bang F., Schmidt-Olsen S., The clinical significance of straight-leg raising (Lasègue's sign) in the diagnosis of prolapsed lumbar disc. Interobserver variation and correlation with surgical finding, Spine Apr, 13 (4) 393-5 (1988). 

4. Provide the Veteran with a VA opinion as to the Veteran's acute pancreatitis and diabetes mellitus type II. The examiner shall review the Veteran's claims file, to include this remand, review any additional treatment records associated with the claims file and revisit all prior opinions provided. If necessary, the Veteran shall be examined. The examiner should answer the following questions:

Pancreatitis

a. What is the most likely cause of the pancreatitis?
b. When was pancreatitis first manifest?

A detailed rationale for the opinion must be provided. The examiner's attention is directed to the March 2015 private opinion noting the Veteran's pancreatitis is due to his alcohol abuse in-service and Veteran's lay statements regarding his heavy drinking began in-service. In addition, the private opinion noted medical literature regarding the incidence of pancreatitis and diabetes mellitus. See Greenway T., Diabetes Management: A Journal for General Practitioners and Other Health Professionals, Vol 38, Mar. 2012, 4-5.  

Diabetes mellitus type II

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's diabetes mellitus type II was caused by the his pancreatitis? 

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's diabetes mellitus type II was aggravated (i.e., permanently worsened beyond the natural progress) by his pancreatitis?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's diabetes mellitus type II is related to active service? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his diabetes mellitus type. 

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




